                                                                     1    Kenneth H. Brown (CA Bar No. 100396)
                                                                          Miriam Manning (CA Bar No. 178584)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, California 94111-4500
                                                                          Telephone: 415/263-7000
                                                                     4    Facsimile: 415/263-7010

                                                                     5    E-mail: kbrown@pszjlaw.com
                                                                                  mmanning@pszjlaw.com
                                                                     6
                                                                          Counsel for E. Lynn Schoenmann,
                                                                     7    Chapter 7 Trustee

                                                                     8                               UNITED STATES BANKRUPTCY COURT

                                                                     9                               NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                      SAN FRANCISCO DIVISION

                                                                    11   In re:                                                    Case No.: 20-30621
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   REALTYSHARES, INC.                                        Chapter 7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                 Debtor.                     APPLICATION OF THE CHAPTER 7
                                            ATTORNEYS AT LAW




                                                                                                                                   TRUSTEE FOR ORDER APPROVING
                                                                    14                                                             EMPLOYMENT OF KIEVE LAW
                                                                                                                                   OFFICES AS SPECIAL LITIGATION
                                                                    15                                                             COUNSEL
                                                                    16
                                                                                                                                   [No Hearing Required]
                                                                    17

                                                                    18            E. Lynn Schoenmann, the duly appointed Chapter 7 Trustee in the above-captioned
                                                                    19    bankruptcy case (the “Trustee”), hereby applies to the Court (the “Application”) for entry of an
                                                                    20    order pursuant to sections 327(a) and 328 of title 11 of the United States Code (the “Bankruptcy
                                                                    21    Code”) and Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)
                                                                    22    authorizing the Trustee’s retention and employment of the Kieve Law Offices (the “Firm”) as
                                                                    23    special litigation counsel for the above-captioned estate to investigate and prosecute the Claims
                                                                    24    (defined below) on a contingency fee basis.
                                                                    25            The location and telephone number of the Firm are:
                                                                    26            Kieve Law Offices
                                                                    27            2655 Steiner Street
                                                                                  San Francisco, California 94115-1141
                                                                    28            Tel:   415.364.0060

                                                                        DOCS_SF:105967.2
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 34      Filed: 09/13/21     Entered: 09/13/21 14:35:05       Page 1 of 14
                                                                     1                                                     I.

                                                                     2                                             JURISDICTION

                                                                     3          1.      The Court has jurisdiction over the Application pursuant to 28 U.S.C. §§ 157 and

                                                                     4   1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of this

                                                                     5   proceeding and this Application is properly in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                                     6          2.      The statutory bases for the relief sought herein are sections 327(a) and 328 of the

                                                                     7   Bankruptcy Code and Rule 2014(a) of the Bankruptcy Rules.

                                                                     8                                                     II.

                                                                     9                                             BACKGROUND

                                                                    10          A.      The Bankruptcy Case and the Claims.

                                                                    11          3.      RealtyShares, Inc. (the “Debtor”) filed a voluntary chapter 7 petition in this Court on
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   July 31, 2020. E. Lynn Schoenmann was appointed as the Chapter 7 Trustee of the Debtor’s
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   bankruptcy case (“Case”).
                                            ATTORNEYS AT LAW




                                                                    14          4.      The Trustee understands that the Debtor was engaged in online realty investment

                                                                    15   sales and ongoing investment management, through their proprietary online real estate investment

                                                                    16   marketplace platform. The Debtor operated its business through various subsidiaries, some of which

                                                                    17   owe the Debtor considerable intercompany debt. The Trustee seeks Court authority to employ and

                                                                    18   retain the Firm on a contingency fee basis to represent the estate in connection with the investigation

                                                                    19   and prosecution of the claims against various subsidiaries of the Debtor that are believed to owe

                                                                    20   substantial intercompany payables that were incurred in or about 2018 and 2019 (the “Claims”).

                                                                    21                                                    III.

                                                                    22                                         RELIEF REQUESTED

                                                                    23          5.      By this Application, the Trustee seeks to employ and retain the Firm pursuant to 11

                                                                    24   U.S.C. sections 327(a) and 328 as the estate’s special litigation counsel, on a contingency fee basis

                                                                    25   as more fully described below, in connection with the investigation and prosecution of the Claims.

                                                                    26   //

                                                                    27   //

                                                                    28   //


                                                                        DOCS_SF:105967.2
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 34     Filed: 09/13/21     Entered: 09/13/21 14:35:05        Page 2 of 14
                                                                     1                                                      IV.

                                                                     2                         THE COURT SHOULD AUTHORIZE THE TRUSTEE

                                                                     3                   TO RETAIN THE FIRM AS SPECIAL LITIGATION COUNSEL

                                                                     4           A.      The Firm Is Qualified To Represent The Trustee.

                                                                     5           6.      The Trustee seeks authority to retain the Firm as special litigation counsel to

                                                                     6   investigate and prosecute the Claims. The Firm has extensive experience representing both plaintiffs

                                                                     7   and defendants in complex, high stakes litigation around the country including securities, insurance

                                                                     8   coverage, construction, environmental, derivative, financial services, commodities trading, antitrust,

                                                                     9   contract, RICO, insurance sales practices, products liability, defamation, personal injury,

                                                                    10   employment, discrimination, real estate, mine disaster, Foreign Corrupt Practices Act and other

                                                                    11   commercial cases. The firm’s website, www.kievefirm.com, describes many of the firm’s cases.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   The Trustee has selected the Firm because of this breadth of experience and knowledge in
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   representing parties in complex commercial litigation. Mr. Kieve is the primary attorney in charge
                                            ATTORNEYS AT LAW




                                                                    14   of this representation. A more detailed statement of Mr. Kieve’s experience is attached as Exhibit A

                                                                    15   to his declaration. The Trustee therefore believes that the Firm is well qualified and its retention is

                                                                    16   in the best interest of the estate.

                                                                    17           B.      The Firm is Disinterested and Does Not Hold or Represent an Adverse Interest.

                                                                    18           7.      To the best of the Trustee’s knowledge, and as described in the supporting

                                                                    19   Declaration of Loren Kieve in Support of the Trustee’s Application for Order Approving the

                                                                    20   Employment of Kieve Law Offices as Special Litigation Counsel (the “Kieve Declaration”), the

                                                                    21   Firm does not hold or represent any interest adverse to the Trustee or the Debtor’s estate with respect

                                                                    22   to the matters on which the Firm is to be employed. The Firm therefore qualifies for employment as

                                                                    23   special litigation counsel for the Trustee in this chapter 7 Case pursuant to section 327(a).

                                                                    24           8.      As further described in the Kieve Declaration, the Firm is also “disinterested” as that

                                                                    25   term is defined in 11 U.S.C. section 101(14) in that it has no connection with the Trustee, the

                                                                    26   Debtor, its creditors, any other party-in-interest herein, their respective attorneys or professionals,

                                                                    27   the United States Trustee or any person employed in the Office of the United States Trustee. The

                                                                    28   Firm also does not employ any person who is related to a judge of this Court.


                                                                        DOCS_SF:105967.2
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 34        Filed: 09/13/21   Entered: 09/13/21 14:35:05         Page 3 of 14
                                                                     1           9.       To the extent that the Firm discovers any connection with any interested party or

                                                                     2   enters into any new relationship with any interested party that require disclosure under the

                                                                     3   Bankruptcy Code or Rules, the Firm will supplement its disclosure to the Court.

                                                                     4   C.      The Firm’s Compensation.

                                                                     5           10.      The Trustee proposes to pay the Firm on a contingency fee basis. The terms of the

                                                                     6   proposed retention are set forth in a letter agreement (“Agreement”), dated September 9, 2021, a

                                                                     7   copy of which is attached hereto as Exhibit 1. As set forth in the Agreement, the Trustee, on behalf

                                                                     8   of the Debtor’s estate, agrees to pay the Firm a combination hourly and contingency fee if the Firm

                                                                     9   is successful in obtaining a monetary recovery for the estate. The contingency fee is a combination

                                                                    10   of services that will be rendered by Loren Kieve at his hourly rate of $900 and customary expenses,

                                                                    11   plus an additional percentage fee calculated against the amounts that are recovered for the estate as a
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   result of Firm’s prosecution of the Claims (collectively, the “Contingency Fee”). The percentage
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   contingency fee is 33.33% of the Gross Recovery1 if the Gross Recovery is paid as a result of
                                            ATTORNEYS AT LAW




                                                                    14   settlement or 40% if the Gross Recovery is obtained by trial.

                                                                    15           11.      The Contingency Fee is to be paid solely from the Gross Recovery, in the following

                                                                    16   order of priority:

                                                                    17                    a.       First, payment of the allowed the Secured Claim;

                                                                    18                    b.       Second, payment of all chapter 7 administrative expenses including those

                                                                    19                             incurred by the Firm, consisting of its hourly fees and expenses;

                                                                    20                    c.       Third, payment of allowed priority claims in full;

                                                                    21                    d.       Fourth, distribution of 20% on allowed general unsecured claims; and

                                                                    22                    e.       Fifth, 20% of any remaining Gross Recovery to be distributed to the holders

                                                                    23                             of allowed general unsecured claims as an additional distribution and 80% to

                                                                    24                             the Firm on account of its percentage contingency fee which will be capped at

                                                                    25                             33.33% or 40% of the Gross Recovery depending on whether the Gross

                                                                    26                             Recovery is obtained through settlement or trial.

                                                                    27
                                                                         1
                                                                    28     The Agreement defines Gross Recovery to mean the value of all monetary consideration received by the estate and the
                                                                         value of any reduction of the secured claim filed in this Case by TPC Note Acquisition, LLC in the amount of
                                                                         $4,984,701 (reflected on the claims register as Claim No. 13) (the “Secured Claim”).
                                                                        DOCS_SF:105967.2
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 34         Filed: 09/13/21        Entered: 09/13/21 14:35:05            Page 4 of 14
Case: 20-30621   Doc# 34   Filed: 09/13/21   Entered: 09/13/21 14:35:05   Page 5 of 14
                                                                     1                                            EXHIBIT 1

                                                                     2                             (Retainer Agreement for Kieve Law Offices)

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                        DOCS_SF:105967.2
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 34   Filed: 09/13/21   Entered: 09/13/21 14:35:05   Page 6 of 14
Case: 20-30621   Doc# 34   Filed: 09/13/21   Entered: 09/13/21 14:35:05   Page 7 of 14
Case: 20-30621   Doc# 34   Filed: 09/13/21   Entered: 09/13/21 14:35:05   Page 8 of 14
Case: 20-30621   Doc# 34   Filed: 09/13/21   Entered: 09/13/21 14:35:05   Page 9 of 14
Case: 20-30621   Doc# 34   Filed: 09/13/21 Entered: 09/13/21 14:35:05   Page 10 of
                                         14
Case: 20-30621   Doc# 34   Filed: 09/13/21 Entered: 09/13/21 14:35:05   Page 11 of
                                         14
Case: 20-30621   Doc# 34   Filed: 09/13/21 Entered: 09/13/21 14:35:05   Page 12 of
                                         14
Case: 20-30621   Doc# 34   Filed: 09/13/21 Entered: 09/13/21 14:35:05   Page 13 of
                                         14
Case: 20-30621   Doc# 34   Filed: 09/13/21 Entered: 09/13/21 14:35:05   Page 14 of
                                         14
